REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States patent no. 10,885,666 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1 and 13, several of the features of these claims were known in the art as evidenced by Bradski et al (U.S. PG Pub. No. 2019/0094981) which discloses receiving data of an input image of an environment from a single image sensor at ¶¶ [0201]-[0203] (“environment-sensing system 36 includes one or more sensors 32 for obtaining data from the physical environment around a user… The sensors 32 may include, for example, a generally outward-facing camera…”), localizing the input image to one of a plurality of topological nodes of a hybrid simultaneous localization and mapping (SLAM) metric-topological map which describes the environment as the plurality of topological nodes at a plurality of discrete locations in the environment at ¶¶ [0568], [0573], [0576], [0608]-[0610], [0614]-[0616], [0620]-[0625]. But, Bradski does not disclose constructing the hybrid SLAM metric-topological map by performing operations comprising maneuvering a mapping agent to traverse through the environment, capturing a plurality of images of the environment of various views of the plurality of discrete locations in the environment using stereo vision or a depth sensor on the mapping agent, constructing a topological map comprising a graph of the plurality of topological nodes with a respective metric pose of the mapping agent associated with each of the topological nodes and selecting one or more representative images from the plurality of images for each of the topological nodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668